Case 1:19-cv-09669-AT Document 37 Filed 12/14/20 Page 1 of 1

U.S. Depa
USDC SDNY
United Sta || DOCUMENT
Southern I {| ELECTRONICALLY FILED

86 Chambers Sn) DOC #
New York, New DATE FILED: 12/ 14/ 2020

  

 

December 10, 2020
VIA ECF & EMAIL
The Honorable Analisa Torres
United States District Court
500 Pearl Street
New York, NY 10007
Torres NYSDChambers@nysd.uscourts.gov

Re: The New York Times Co., et al. v. Dep’t of the Treasury, 19 Civ. 9669 (AT)
Dear Judge Torres:

I write respectfully on behalf of all parties in the above-referenced action brought under
the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered
by the Court on November 20, 2020, and to request an adjournment of the telephonic conference
scheduled for December 17, 2020, at 10:00 AM. See Dkt. No. 35 (mem. endorsement).

On November 17, 2020, the parties submitted a joint letter in which they informed the
Court that they were continuing to confer about modifications to Plaintiff's FOIA request that may
resolve part or all of this case. Dkt. No. 34. The parties have made progress but have not yet agreed
on a resolution and respectfully request an additional 30 days to continue their discussions. The
parties respectfully propose that they submit a joint status letter updating the Court on their efforts
and proposing next steps in this case by January 11, 2021, and that the telephonic conference
scheduled for December 17, 2020, be adjourned to a date and time after January 11, 2021, that is
convenient for the Court. This is the parties’ twelfth request for an adjournment of the initial
conference. The first eleven requests were granted. Dkt. Nos. 14, 16, 19, 21, 23, 25, 27, 31, 33, 35.

I thank the Court for its consideration of these requests.

Respectfully,

GRANTED. The initial pretrial conference
scheduled for December 17, 2020, is
ADJOURNED to January 13, 2021, at

AUDREY STRAUSS
Acting United States Attorney

 

11:00 a.m. By January 6, 2021, the By: /s/ Jennifer Jude
parties shall file a joint status letter. JENNIFER JUDE

Assistant United States Attorney
SO ORDERED. Tel: (212) 637-2663

Email: jennifer.jude@usdoj.gov
Dated: December 14, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
